Per Curiam.

All that the receiver took by his appointment was the right, title, and interest, that the persons for whom he was appointed receiver had in the property at the time the appointment was made.
The justice before whom the case was tried has found that the lease of the defendants to the respondents, Insler and Lepovetech, was made before the appellant was appointed receiver, and there is no evidence to sustain that finding. It is immaterial whether they had or had not actually taken possession of the premises.
It is claimed by the appellant that this matter has in effect been decided by a justice of this court, in a proceeding that was taken to punish the respondents for contempt of court in interfering with the possession of the appellant who is an officer of this court.
We cannot find any such decision. It is true that on one of the exhibits appears a memorandum in the handwriting of the late Mr. Justice Smyth, but that is not sufficient judgment or order of this court, and does not have the effect of either a judgment or order.
The final order is affirmed, with costs.
Present: Truax, P. J., Scott and Dugro, JJ.
Order affirmed, with costs.